Title: To George Washington from George Cabot, 16 September 1795
From: Cabot, George
To: Washington, George


          
            Sir
            Brookline [Mass.] Sept. 16th 1795
          
          The letter which you did me the honor to write on the 7th was received last evening, when I immediately waited on the Gentlemen who are the subject of it. they were in a state of anxiety respecting a new place of residence where they might live unnoticed—considerations of the kind which you have mentioned & some others render this eligible for the present, but it is found impracticable here—already Mr Motier is known to too many persons & a public festival announced by the french Consul for monday next, at which all their Citizens in this vicinity are expected to attend, occasions serious embarrassment, to which is added that some circumstances of delicacy relative to the family in which they are placed make an immediate removal proper.
          it was at this moment of solicitude I arrived to testify to them the benignity of your intentions by expressing those unequivocal assurances of friendship which your goodness had dictated, & which were received with every emotion of the most lively sensibility; a conversation succeeded which had for it’s object a relief from their present perplexity with the least possible deviation from the path you had proposed. in addition to the motives already explained for removing further than Cambridge it was urged that the studies now actually pursuing by Mr Motier are

entirely different from those prescribed in any of our universities, & that your desires will therefore be best accomplished by a continuance in his present course under Mr Frestel; it was admitted however that other aids wou’d be requisite in those branches of education which Mr Frestel does not profess—with a view to these & to combine with them abstinence from society it is thought best to seek a position near some principal town where all the desiderata can be found—no determination was formed & we parted to reflect more on the step to be taken & to examine if there were any situation in this quarter which wou’d correspond with their wishes but to day on their visiting me I found they had concluded it wou’d be best to go to New york in the friday’s stage, where they expect to be accommodated in a Country house which is in the possession of their friend Mr La Callombe & with whom they may remain in retirement until you shall direct otherwise.
          the suddenness of their departure will deprive me of an opportunity of being essentially useful to them & of executing your commands which wou’d be the most grateful occupation of my life.
          I shall give them letters to Colonel Wadsworth & to Coll Hamilton the latter of whom will probably know where they may be found after they shall be established.
          I shall speak of Mr Frestel & a young gentleman whom he accompanies, leaving it with them to make such other disclosures on some occasions as discretion will approve.
          Mr Frestel has a passport from the Committee of Public Safety & stands fair with his country, & it is doubtful whether Mr Motier wou’d have any occasion to be private but for the condition of his friends, he likewise having a passport as a Citizen of the United States under the name of Motier which is not newly assumed but is a name which regularly remained to him after the law passed proscribing titles. an unbounded affection cements the Tutor & Pupil & renders them inseperable, & it is impossible to see without delight the exquisite gratification of the former at the elevation of character which the latter has already attained.
          Mr Frestel repeatedly mentiond that he has some communications to make which may affect those whom you love, but which can hardly be explained without an interview; I promised to intimate his ideas, but reminded him that you wou’d be absent for

several weeks & added that possibly before your return he might know your pleasure in this respect. if any pecuniary accommodations had been necessary I shoud have furnished them but at present they are supplied. with the highest respect & Esteem I remain Sir your obedient & faithful Servant
          
            George Cabot
          
        